Dixon, C. J\
Officers take their offices cum onere, and. services required of them by law for which they are not specifically paid, must be considered compensated by the fees allowed for other services. This principle is well settled, as will be seen by examination of the several authorities cited to this point by counsel for the defendant. But in this case the plaintiff was not without specific compensation in the form of fees expressly given by statute for the services rendered by him, and for the performance of which he has charged and obtained judgment against the county for several sums beyond the statutory allowances. The sums charged were for personal expenses, hotel bills, railroad fare, team hire, etc., while traveling to serve criminal process, for which the statute says ten cents per mile shall be paid. R. S., ch. 133, sec. 1; subd. 27; 2 Tay. Stats., 1514, subd. 27. Those charges were wrong, and it was wrong for the circuit court to allow them, and the judgment appealed from is erroneous. Where a statute gives a fee to the sheriff or other officer for the service of process, and there is nothing in the same or some other statute showing a different intention, the fee so given is the sole compensation to the officer for the performance of the service, and no other or further can be charged or obtained.
This principle has been directly affirmed by the decisions of *287this court in Massing v. The State, 14 Wis., 502; Jones v. Supervisors of Grant County, id., 518, and Tenney v. The State, 27 id., 387. And in such case the board of supervisors have no authority to make extra allowances to the officer, even though they should be of opinion that he ought to have them. This has been determined in several of the adjudged cases cited by counsel for the defendant.
The plaintiff in this action, the respondent on this appeal, has not appeared in this court by counsel or otherwise, and no brief has been filed in his behalf. We are not informed, therefore, what' the position or views taken in support of his claims are, and must presume that the claims, beyond the fees allowed by the statute, have been abandoned as hopeless on his part.
The judgment must be reversed, and the cause remanded for further proceedings according to law.
By the Court. — It is so ordered.